FILE

om stot

JUL 15 2018
Clerk, iste;
; Bisa oO ke iontanca
IN THE UNITED STATES DISTRICT COURT *Hena
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
EARLINE COLE, CLETUS COLE,
and PRECIOUS BEARCRANE, a
minor child, No. CV 09-21-BLG-SEH
Plaintiffs,
ORDER
VS.
FEDERAL BUREAU OF
INVESTIGATIONS, et al.,
Defendants.

 

 

On March 29, 2019, Defendant FBI filed a Motion for Summary Judgment
on the single claim pending.' Briefs in support and in opposition to the motion
were filed.” Statements of undisputed facts and statements of disputed facts were

filed? A hearing on the motion was held on July 2, 2019.

 

' Doc. 228.
? Docs. 229 and 236.
3 Docs. 230 and 237.

-l-
ORDERED:

Each party will file a brief on or before close of business on Wednesday,
July 24, 2019, directed to the specific question of whether Plaintiffs are entitled to
a jury trial of the remaining Fifth Amendment claim asserted in the case. Each
party shall have the option to file a response brief on or before close of business

4

tT
DATED this ZS “day of July, 2019.

on July 31, 2019.

VO [Haller

AM E. HADDON
United States District Judge
